Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 8-15 in the reply filed on March 2, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the multimode optical fiber" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
For Examination on the merits, the claim will be interpreted as best understood.
Claims 9-15 depend on claim 8, these claims are rejected at least for the same reasons as to claim 8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog et al. (US 2018/0058982) (hereinafter Hartog) in view of Balemarthy (US 9804325) (hereinafter Balemarthy).
Regarding claim 8, Hartog teaches in Figure 2 a system for measuring temperature via distributed temperature sensing comprising:
a first fiber optic cable (first sensing fiber) (104);
a second fiber optic cable (second sensing fiber) (106); 
a first coupler (coupler) (108) coupled to the first fiber optic cable (first sensing fiber) (104); 
a second coupler (coupler) (122) coupled to the second fiber optic cable (second sensing fiber) (106); and 
an optical isolator (isolator) (126) disposed between the first coupler (coupler) (108) and the second coupler (coupler) (122) and in optical communication with the first coupler (coupler) (108) and the second coupler (coupler) (122) (see paragraph 0027-0028); 
wherein at least one of the first fiber optic cable or the second fiber optic cable is a multimode fiber (see paragraph 0033).
However Hartog does not explicitly teach the first fiber optic cable or the second fiber optic cable comprising, from the center to the periphery: a central core having a refractive index that decreases progressively from a center of the central core to an edge of the core, wherein the refractive index follows an alpha profile; and a cladding having refractive index smaller than a minimum refractive index of the 
Balemarthy teaches a fiber optic cable comprising, from the center to the periphery: a central core (10.1) having a refractive index (ncore) that decreases progressively from a center of the central core to an edge of the core (see Figures 1A and 1B), wherein the refractive index follows an alpha profile (see Figure 1B); and a cladding (10.3) having refractive index (noc) smaller than a minimum refractive index of the central core (see Figures 1A and 1B and column 10, lines 15-30); wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000 MHz-km at 1550 nm (Bandwidth for Ge/F MMF (4.1); see Figure 4A and column 10, lines 41-43 and column 14, lines 59 through column 11, line 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify system as taught by Hartog with the first fiber optic cable or the second fiber optic cable comprising, from the center to the periphery: a central core having a refractive index that decreases progressively from a center of the central core to an edge of the core, wherein the refractive index follows an alpha profile; and a cladding having refractive index smaller than a minimum refractive index of the central core; wherein a bandwidth-length product of the multimode optical fiber has a value greater than 2000 MHz-km at 1550 nm as taught by Balemarthy.  One would be motivated to make this combination in order to reduce signal loss and modal dispersion.
Regarding claim 15, the prior combination teaches all the limitations of claim 8.
However Hartog as modified by Balemarthy does not explicitly teach a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler.
Although, the prior combination does not explicitly teach a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler, it would have been obvious to one with ordinary skill in the art to provide a third fiber optic cable; a third coupler coupled to the second fiber optic cable; a fourth coupler coupled to the third fiber optic cable; and a second optical isolator coupled between the third coupler and the fourth coupler, since it has been held that mere th Cir, 1977).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Balemarthy as applied to claim 8 above, in further view of Babin et al. (US 2015/0260588) (hereinafter Babin).
Regarding claim 9, the prior combination teaches all the limitations of claim 8.
Hartog teaches a light source (probe light/signal) configured to send a light through the first and second fiber optic cable (see paragraph 0015)
However Hartog as modified by Balemarthy does not explicitly teach a photodetector configured to convert received light into electrical signals; and a computing unit configured to calculate a ratio between an anti-Stokes band in the received light and a Stokes band in the received light to determine a temperature along a length of the first or second fiber optic cable.
Babin teaches a photodetector (142,144) configured to convert received light into electrical signals (as well known in the art); and a computing unit (implicitly implied) configured to calculate a ratio between an anti-Stokes band in the received light and a Stokes band in the received light to determine a temperature along a length of the first or second fiber optic cable (see paragraph 0037).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with teach a photodetector configured to convert received light into electrical signals; and a computing unit configured to calculate a ratio between an anti-Stokes band in the received light and a Stokes band in the received light to determine a temperature along a length of the first or second fiber optic cable as taught by Babin. One would be motivated to make this combination in order to provide the true measurement of the temperature profile along the entire length of the fiber optic cable.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Balemarthy as applied to claim 8 above, in further view of Chang et al. (US 6163554) (hereinafter Chang).   
Regarding claim 10, the prior combination teaches all the limitations of claim 8.

Chang teaches the first coupler (32) being a first wavelength division multiplexer (WDM) (see column 3, lines 50-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the first coupler is a first wavelength division multiplexer as taught by Chang.  One would be motivated to make this combination in order to control the light wavelength passing through the coupler to a desired wavelength.
Regarding claim 11, the prior combination teaches all the limitations of claim 10.
However Hartog as modified by Balemarthy and Chang does not explicitly teach the first wavelength division multiplexer being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal.
Chang teaches the first wavelength division multiplexer (32) being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal (see Abstract and column 3, line 50 through column 4, line 10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the first wavelength division multiplexer being configured to separate a light signal from the first fiber optic cable into a pump signal and a Stokes signal as taught by Chang.  One would be motivated to make this combination in order to control the light wavelength passing through the coupler to a desired wavelength and to provide accurate temperature measurements over along the entire length of the fiber optic cable.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However Hartog as modified by Balemarthy and Chang does not explicitly teach the second coupler being a second wavelength division multiplexer.
Chang teaches a coupler (32) being a first wavelength division multiplexer (WDM) (see column 3, lines 50-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the second coupler as taught by the prior combination with a first .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hartog in view of Balemarthy and Chang as applied to claim 12 above, in further view of Nicholson (US 2010/00284060) (hereinafter Nicholson).
Regarding claim 13, the prior combination teaches all the limitations of claim 12.
However Hartog as modified by Balemarthy and Chang does not explicitly teach the optical isolator is configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable.
Nicholson teaches the optical isolator (191) along with WDM (192) being configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable (see Figure 2 and paragraphs 0028-0030).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by the prior combination with the optical isolator is configured to filter a Stokes signal traveling from the first fiber optic cable to the second fiber optic cable as taught by Nicholson.  One would be motivated to make this combination in order to eliminate errors and provide more accurate temperature measurements.
Regarding claim 14, Hartog further teaches the optical isolator (isolator) (126) being further configured to allow a backscattered signal to travel from the second fiber optic cable (second sensing fiber) (106) to the first fiber optic cable (first sensing fiber) (104) (see paragraph 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Mon-Tue and Thur-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/
Examiner, Art Unit 2855                                                                                                                                                                                           


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855